NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-0070-17T4
STATE OF NEW JERSEY,

       Plaintiff-Respondent,

v.

DARRYL JOINTER, JR.,

     Defendant-Appellant.
___________________________

                Submitted October 1, 2018 – Decided October 16, 2018

                Before Judges Haas and Mitterhoff.

                On appeal from Superior Court of New Jersey, Law
                Division, Hudson County, Indictment No. 16-05-0760.

                Joseph E. Krakora, Public Defender, attorney for
                appellant (Monique D. Moyse, Designated Counsel, on
                the brief).

                Esther Suarez, Hudson County Prosecutor, attorney for
                respondent (Luisa M. Florez, Assistant Prosecutor, on
                the brief).

PER CURIAM
      Defendant Darryl Jointer, Jr. appeals his convictions for obstructing

administration of law or other governmental function, N.J.S.A. 2C:29-1, and

resisting arrest. N.J.S.A. 2C:29-2(a). For the reasons that follow, we affirm the

convictions.

      We derive the following facts from the record on appeal. On January 5, 2016,

two Jersey City Police officers observed three men in the courtyard of the Arlington

Garden apartment complex and saw one of the men reach into the waistband of his

pants. The officers approached the men and asked them to show their hands, at

which point the men began to flee. The officers observed defendant throw a gun to

the ground as he fled. The officers chased defendant and arrested him.

      On January 5, 2016, a grand jury returned a seven-count indictment, including

charges for unlawful possession of a weapon, obstruction, and resisting arrest. On

February 8, 2017, a jury returned a verdict convicting defendant of obstructing

administration of law or other governmental function and resisting arrest, but

acquitting defendant of unlawful possession of a weapon.

      On appeal, defendant challenges his obstruction and resisting arrest

convictions and contends the trial court improperly charged the jury as to each

offense. Defendant further argues that there was insufficient evidence to support

either conviction. Having considered the record in light of the applicable legal


                                                                            A-0070-17T4
                                         2
principles, we conclude that the issues raised by defendant lack sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). We add only the

following brief comments.

      Defendant first asserts that the trial court improperly "broadened" the jury

instruction on obstruction.    Defendant notes that the indictment only charged

defendant with obstruction by fleeing, but the trial court's charge included not only

language on obstruction by fleeing, but also language on obstruction by

"intimidation, force, violence, or physical interference or obstacle." We find no error

in the trial court's charge on obstruction, as the trial court tracked the language of

the Model Jury Charge.         See Model Jury Charges (Criminal) "Obstructing

Administration of Law or Other Governmental Function (N.J.S.A. 2C:29-1)"

(approved Oct. 23, 2000); Estate of Kotsovska, ex rel. Kotsovska v. Liebman, 221

N.J. 568, 596 (2015) (noting there is ordinarily a "presumption of propriety that

attaches to a trial court's reliance on the model jury charge"). The trial court further

instructed the jury that "[s]pecifically, the State alleges that the defendant committed

the act of fleeing after officers required that he show his hands." Defendant's

argument that the trial court was required to narrow the charge to omit acts other

than fleeing is without merit, as the trial court appropriately supplemented the model

charge by instructing the jury that the State alleged defendant committed obstruction


                                                                               A-0070-17T4
                                           3
by fleeing. See State v. R.B., 183 N.J. 308, 325 (2005) ("[I]nsofar as consistent with

and modified to meet the facts adduced at trial, model jury charges should be

followed and read in their entirety to the jury.").

      Defendant also contends there was insufficient evidence to sustain his

obstruction conviction. He argues that because the jury acquitted defendant of the

charge of unlawful possession of a weapon, it rejected the evidence that defendant

had reached into his waistband and possessed a gun. Defendant contends this

evidence was necessary to convict defendant of the obstruction charge.

      We reject defendant's argument. Inconsistent verdicts are permitted in New

Jersey. See State v. Banko, 182 N.J. 44, 54-55 (2004). "[S]o long as the evidence

[is] sufficient to establish guilt on the substantive offense beyond a reasonable

doubt[,]" an inconsistent verdict will not invalidate a conviction. Id. at 55 (quoting

State v. Petties, 139 N.J. 310, 319 (1995)). In this case, the testimony of the two

responding officers supported that defendant reached into his waistband, fled from

police once officers ordered defendant to show his hands, and discarded a firearm as

he fled. The evidence before the jury was sufficient to establish beyond a reasonable

doubt that defendant was guilty of obstruction, regardless of the fact the jury

acquitted defendant on the possession charge.




                                                                              A-0070-17T4
                                           4
      Defendant next asserts that the trial judge's response to two jury questions

about what constitutes effecting an arrest was improper. In fact, the trial judge's

statement that "the defendant must know he is being arrested, but if the arrest is

legal the police do not need to announce it" was agreed upon by the parties and

is explicitly set forth in comment 2 to N.J.S.A. 2C:29-2. See Cannel, N.J.

Criminal Code Annotated, cmt. 2 on N.J.S.A. 2C:29-2 (2018). The trial court's

response to the jury's questions is also supported by case law. See State v.

Ambroselli, 356 N.J. Super. 377, 384-385 (App. Div. 2003) ("[T]he State must

prove beyond a reasonable doubt that it was the defendant's conscious object to

prevent his arrest."); State v. Branch, 301 N.J. Super. 307, 321 (App. Div. 1997),

rev'd in part on other grounds 155 N.J. 317 (1998) (upholding resisting arrest

conviction where the facts showed that defendant knew he was being arrested

and nevertheless resisted).    We therefore find that the trial judge properly

instructed the jury on the resisting arrest charge. We further conclude that the

testimony of the responding officers was sufficient evidence for the jury to

conclude beyond a reasonable doubt that defendant's conscious objective was to

prevent his arrest by continuing to flee from police once he discarded the

firearm.

      Affirmed.


                                                                           A-0070-17T4
                                        5